EXHIBIT (a)(1)(ii) EXHIBIT (a)(1)(ii) BLACKROCK FIXED INCOME VALUE OPPORTUNITIES 100 Bellevue Parkway Wilmington, Delaware 19809 OFFER TO PURCHASE FOR CASH 61,225 OF ITS ISSUED AND OUTSTANDING SHARES AT NET ASSET VALUE PER SHARE SUMMARY TERM SHEET THIS SUMMARY HIGHLIGHTS CERTAIN INFORMATION IN THE OFFER TO PURCHASE. TO UNDERSTAND THE OFFER FULLY AND FOR A MORE COMPLETE DESCRIPTION OF THE TERMS OF THE OFFER, YOU SHOULD CAREFULLY READ THIS ENTIRE OFFER TO PURCHASE AND THE RELATED LETTER OF TRANSMITTAL FOR THE FUND. WE HAVE INCLUDED SECTION REFERENCES TO THE OFFER TO PURCHASE TO DIRECT YOU TO A MORE COMPLETE DESCRIPTION OF THE TOPICS IN THIS SUMMARY. WHAT SECURITIES IS BLACKROCK FIXED INCOME VALUE OPPORTUNITIES OFFERING TO PURCHASE? BlackRock Fixed Income Value Opportunities (the Fund) is offering to purchase up to 61,225 shares of its common shares of beneficial interest (the Shares) that may be held by you and other shareholders (the Offer). If more than 61,225 Shares are surrendered (or tendered) by shareholders in response to the Offer, the Fund expects either to extend the Offer period and increase the number of Shares it is offering to purchase or to purchase the Shares tendered on a pro rata basis. The Offer is not conditioned upon the tender of any minimum number of Shares. See Section 1 Price; Number of Shares. HOW DO I TENDER MY SHARES? If your Shares are registered in the name of your broker, dealer, commercial bank, trust company or other nominee, you must contact that entity and request that your Shares be tendered to the Fund. If you wish to tender your Shares and your respective Shares are registered in your name, you may send a properly completed and executed Letter of Transmittal and any additional documents required by the Letter of Transmittal to BNY Mellon Investment Servicing (US) Inc. (the Transfer Agent). If you have Share certificates, you must send those certificates with your Letter of Transmittal. The Transfer Agent must receive these documents prior to the scheduled expiration of the Offer (currently Friday, March 25, 2011 at 4:00 p.m., Eastern Time). See Section 2 Procedure for Tendering Shares. HOW MUCH IS THE FUND OFFERING TO PAY ME FOR MY SHARES? The Fund will pay you cash in an amount equal to the Funds net asset value (NAV) per Share as of the close of business of the New York Stock Exchange on the expiration date (currently Friday, March 25, 2011). As of February 18, 2011, the Funds NAV, which fluctuates on a daily basis, was $1,180.46 per Share. See Section 1 Price; Number of Shares. WILL I HAVE TO PAY ANY FEES OR COMMISSIONS IF I TENDER MY SHARES? If you tender your Shares through a broker, dealer or other nominee, that broker, dealer or other nominee may charge you a fee for processing the transaction on your behalf. The Transfer Agent charges a fee of $7.50 for redemption payments made by wire transfer and $15 for redemption by check sent via overnight mail. See Section 2 Procedure for Tendering Shares. WILL THERE BE ANY TAX CONSEQUENCES TO ME IF I TENDER MY SHARES? If your tendered Shares are accepted, it will be a taxable transaction either in the form of a sale or exchange or under certain circumstances as a dividend. You should consult your tax advisor regarding the tax consequences to you of tendering your Shares. See Section 12 Certain Federal Income Tax Consequences. WHEN WILL THE OFFER EXPIRE? HOW WILL I KNOW IF THE OFFERING PERIOD IS EXTENDED OR IF THE OFFER IS TERMINATED? The Offer expires Friday, March 25, 2011, at 4:00 p.m., Eastern Time, unless the Fund makes a public announcement either extending or terminating the Offer. If the Fund extends the Offer period, the Funds public announcement will be made no later than 9:00 a.m. on the next business day after the previously scheduled expiration date. See Section 1 Price; Number of Shares and Section 13 Extension of Tender Period; Termination; Amendments. MAY I WITHDRAW MY TENDERED SHARES? You may withdraw your tendered Shares at any time prior to the expiration date, which, unless extended, is currently Friday, March 25, 2011 at 4:00 p.m., Eastern Time. Additionally, if the Fund has not yet accepted your tendered Shares for payment, you may withdraw your tendered Shares at any time after April 20, 2011. To withdraw your tendered Shares, you should contact your financial advisor or other nominee, or you should submit proper written notice to the Funds Transfer Agent. See Section 3 Withdrawal Rights. DOES THE FUND HAVE THE FINANCIAL RESOURCES TO PAY ME FOR MY SHARES? Assuming that the Fund purchases 61,225 of its Shares at the February 18, 2011 NAV of $1,180.46 per Share, the Funds total cost, not including fees and expenses incurred in connection with the Offer, will be approximately $72.3 million. The Fund expects to have adequate money to finance the purchase of its tendered Shares. See Section 8 Source and Amount of Funds. WHY IS THE FUND MAKING THE OFFER TO PURCHASE SHARES OF ITS COMMON SHARES? No established secondary trading market currently exists for the Funds Shares. As a result, the Funds Board of Trustees decided to provide liquidity for shareholders by making the Offer. The Funds Board of Trustees generally intends to consider making similar Offers each annual period until the Funds terminates in 2014. However, the Fund cannot assure you that you will be provided with sufficient liquidity, or that the Fund will make a similar tender offer in the future. Neither the Fund nor its Board of Trustees makes any recommendation as to whether or not you should tender your Shares. See Section 6 Purpose of the Offer. WHAT ARE THE MOST SIGNIFICANT CONDITIONS TO THE OFFER? The Offer is not conditioned upon the tender of any minimum number of Shares. Under certain circumstances, the Fund may terminate or amend the Offer or postpone the acceptance of its Shares for payment. See Section 5 Certain Conditions of the Offer. IF I DECIDE NOT TO TENDER MY SHARES, HOW WILL THE OFFER AFFECT MY SHARES? If you do not tender your Shares, you may be subject to certain risks resulting from the Fund reducing its assets to pay for tendered Shares. These risks include increased volatility in the Funds NAV and higher expenses. See Section 7 Certain Effects of the Offer. WHO SHOULD I CALL IF I NEED MORE INFORMATION? Questions and requests for assistance may be directed to your financial advisor or other nominee, or to BlackRock Advisors, LLC at the address and telephone number set forth below. Requests for additional copies of this Offer to Purchase and the applicable Letter of Transmittal should be directed to BlackRock Advisors, LLC. BlackRock Advisors, LLC P.O. Box 9011 Princeton, New Jersey 08543-9011 1-800-441-7762 2 BLACKROCK FIXED INCOME VALUE OPPORTUNITIES 100 Bellevue Parkway Wilmington, Delaware 19809 OFFER TO PURCHASE FOR CASH 61,225 OF ITS ISSUED AND OUTSTANDING SHARES AT NET ASSET VALUE PER SHARE THE EXPIRATION DATE AND THE WITHDRAWAL DEADLINE IS 4:00 P.M., EASTERN TIME, ON FRIDAY, MARCH 25, 2011, UNLESS EXTENDED. To the Holders of Shares of BLACKROCK FIXED INCOME VALUE OPPORTUNITIES: BlackRock Fixed Income Value Opportunities (The Fund) is offering to purchase up to 61,225 of its issued and outstanding common shares of beneficial interest, par value $.001 per share (the Shares), for cash at a price equal to its net asset value per share (the NAV) as of the close of business on the New York Stock Exchange on Friday, March 25, 2011, the expiration date, unless extended, upon the terms and conditions set forth in this Offer to Purchase (the Offer) and the related Letter of Transmittal. The Shares are not currently traded on an established secondary market. The NAV on February 18, 2011 was $1,180.46 per Share. You can obtain current NAV quotations from your financial advisor or BNY Mellon Investment Servicing (US) Inc. (the Transfer Agent). See Section 1 Price; Number of Shares. The Fund presently intends to consider making a tender offer each annual period for its Shares at a price equal to their then current net asset value. If more than 61,225 Shares are duly tendered prior to the expiration of the Offer, assuming no changes in the factors originally considered by the Funds Board of Trustees when it determined to make the Offer to Purchase, the Fund will either (1) extend the Offer period, if necessary, and increase the number of Shares that the Fund is offering to purchase to an amount which it believes will be sufficient to accommodate the excess Shares tendered, as well as any Shares tendered during the extended Offer period, or (2) purchase 61,225 Shares (or such greater number of Shares sought) on a pro rata basis. THE OFFER IS BEING MADE TO ALL SHAREHOLDERS OF THE FUND AND IS NOT CONDITIONED UPON ANY MINIMUM NUMBER OF SHARES BEING TENDERED. IMPORTANT If you desire to tender all or any portion of your Shares, you should either (1) request your broker, dealer, commercial bank, trust company or other nominee to effect the transaction for you, or (2) if you own your Shares directly, complete and sign the Letter of Transmittal and mail or deliver it along with any Share certificate(s) and any other required documents to the Transfer Agent. If your Shares are registered in the name of a broker, dealer, commercial bank, trust company or other nominee, you must contact such broker, dealer, commercial bank, trust company or other nominee if you desire to tender your Shares. The Transfer Agent, charges a fee of $7.50 for redemption payments made by wire transfer and $15 for redemption by check sent via overnight mail. NEITHER THE FUND NOR ITS BOARD OF TRUSTEES MAKES ANY RECOMMENDATION TO ANY SHAREHOLDER AS TO WHETHER TO TENDER OR REFRAIN FROM TENDERING SHARES. EACH SHAREHOLDER MUST MAKE HIS OR HER OWN DECISION WHETHER TO TENDER SHARES, AND IF SO, HOW MANY SHARES TO TENDER. NO PERSON HAS BEEN AUTHORIZED TO MAKE ANY RECOMMENDATION ON BEHALF OF THE FUND AS TO WHETHER SHAREHOLDERS SHOULD TENDER SHARES PURSUANT TO THE OFFER. NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR TO MAKE ANY REPRESENTATIONS IN CONNECTION WITH THE OFFER OTHER THAN THOSE CONTAINED HEREIN OR IN THE LETTER OF TRANSMITTAL. IF GIVEN OR MADE, SUCH RECOMMENDATION AND SUCH INFORMATION AND REPRESENTATIONS MUST NOT BE RELIED UPON AS HAVING BEEN AUTHORIZED BY THE FUND. THESE TRANSACTIONS HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION NOR HAS THE COMMISSION PASSED UPON THE FAIRNESS OR MERITS OF SUCH TRANSACTIONS NOR UPON THE ACCURACY OR ADEQUACY OF THE INFORMATION CONTAINED IN THIS DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL. Questions and requests for assistance may be directed to your financial advisor or other nominee, or to BlackRock Advisors, LLC (BlackRock Advisors) at the address and telephone number set forth below. Requests for additional copies of this Offer to Purchase and the Letter of Transmittal should be directed to BlackRock Advisors. February 24, 2011 BLACKROCK FIXED INCOME VALUE OPPORTUNITIES BlackRock Advisors, LLC P.O. Box 9011 Princeton, New Jersey 08543-9011 1-800-441-7762 2 TABLE OF CONTENTS Section Page 1. Price; Number of Shares 4 2. Procedure for Tendering Shares 4 3. Withdrawal Rights 5 4. Payment for Shares 5 5. Certain Conditions of the Offer 6 6. Purpose of the Offer 6 7. Certain Effects of the Offer 6 8. Source and Amount of Funds 6 9. Summary of Selected Financial Information 7 10. Certain Information About the Fund 9 11. Additional Information 9 12. Certain Federal Income Tax Consequences 9 13. Extension of Tender Period; Termination; Amendments 10 14. Miscellaneous 11 3 1. Price; Number of Shares. The Fund will, upon the terms and subject to the conditions of the Offer, purchase up to 61,225 of its issued and outstanding Shares, in each case, which are tendered and not withdrawn prior to 4:00 p.m., Eastern Time, on March 25, 2011 (such time and date being hereinafter called the Initial Expiration Date), unless it determines to accept none of them. The Fund reserves the right to extend the Offer. See Section 13 Extension of Tender Period; Termination; Amendments. The later of the Initial Expiration Date or the latest time and date to which the Offer is extended is hereinafter called the Expiration Date. The purchase price of the Shares will be its net asset value per share (NAV) as of the close of the New York Stock Exchange on the Expiration Date. The Funds Offer is being made to all shareholders of the Fund and is not conditioned upon any minimum number of Shares being tendered. If more than 61,225 Shares of the Fund are duly tendered prior to the expiration of the Offer, assuming no changes in the factors originally considered by the Funds Board of Trustees when it determined to make the Offer, the Fund will either (1) extend the Offer period, if necessary, and increase the number of Shares that the Fund is offering to purchase to an amount that it believes will be sufficient to accommodate the excess Shares tendered as well as any Shares tendered during the extended Offer period, or (2) purchase 61,225 Shares (or such greater number of Shares sought) on a pro rata basis. As of January 31, 2011, there were approximately 306,125 Shares issued and outstanding and there were 128 holders of record of the Shares. The Fund has been informed that no director, officer or affiliate of the Fund intends to tender any Shares pursuant to the Offer. The Shares currently are not traded on any established secondary market. Current NAV quotations for the Shares can be obtained from your financial advisor or from BlackRock Advisors at 1-800-441-7762. 2. Procedure for Tendering Shares. In order for you to tender any of your Shares pursuant to the Offer, you may either: (a) request your broker, dealer, commercial bank, trust company or other nominee to effect the transaction for you, in which case a Letter of Transmittal is not required, or (b) if the Shares are registered in your name, send to the Transfer Agent (BNY Mellon Investment Servicing (US) Inc., P.O. Box 9819, Providence, RI 02940-8019, Attn: FIVO Tender Offer), any certificate(s) for such Shares, a properly completed and executed Letter of Transmittal for the Fund and any other required documents. Please contact BlackRock Advisors at 1-800-441-7762 as to any additional documents which may be required. A. Procedures for Beneficial Owners Holding Shares Through Brokers or Nominees. If your Shares are registered in the name of a broker, dealer, commercial bank, trust company or other nominee, you must contact such broker, dealer, commercial bank, trust company or other nominee if you desire to tender your Shares. You should contact such broker, dealer, commercial bank, trust company or other nominee in sufficient time to permit notification of your desire to tender to reach the Transfer Agent by the Expiration Date. No brokerage commission will be charged on the purchase of Shares by the Fund pursuant to the Offer. However, a broker or dealer may charge a fee for processing the transaction on your behalf. Also, the Transfer Agent charges a fee of $7.50 for redemption payments made by wire transfer and $15 for redemption payments made by check sent via overnight mail. B. Procedures for Registered Shareholders. If you will be mailing or delivering a Letter of Transmittal and any other required documents to the Transfer Agent in order to tender your Shares, they must be received on or prior to the Expiration Date by the Transfer Agent (BNY Mellon Investment Servicing (US) Inc., P.O. Box 9819, Providence, RI 02940-8019, Attn: FIVO Tender Offer). Signatures on a Letter of Transmittal MUST be guaranteed by a member firm of a registered national securities exchange, or a commercial bank or trust company having an office, branch or agency in the United States (each, an Eligible Institution), the existence and validity of which may be verified by the Transfer Agent through the use of industry publications. Notarized signatures are not sufficient. Payment for Shares tendered and purchased will be made only after receipt by the Transfer Agent on or before the Expiration Date of a properly completed and duly executed Letter of Transmittal and any other required documents. If your Shares are evidenced by certificates, those certificates also must be received by the Transfer Agent on or prior to the Expiration Date. 4 The method of delivery of any documents, including certificates for shares, is at the election and risk of the party tendering the shares. If documents are sent by mail, it is recommended that they be sent by registered mail, properly insured, with return receipt requested. C. Determinations of Validity. All questions as to the validity, form, eligibility (including time of receipt) and acceptance of tenders will be determined by the Fund, in its sole discretion, whose determination shall be final and binding. The Fund reserves the absolute right to reject any or all tenders determined by it not to be in appropriate form or the acceptance of or payment for which would, in the opinion of counsel for the Fund, be unlawful. The Fund also reserves the absolute right to waive any of the conditions of the Offer or any defect in any tender with respect to any particular Shares or any particular shareholder, and the Funds interpretations of the terms and conditions of the Offer will be final and binding. Unless waived, any defects or irregularities in connection with tenders must be cured within such times as the Fund shall determine. Tenders will not be deemed to have been made until the defects or irregularities have been cured or waived.
